
	

113 S2610 IS: John P. Parker House Study Act
U.S. Senate
2014-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2610
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2014
			Mr. Brown introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to conduct a special resource study to determine the
			 suitability and feasibility of establishing the John P. Parker House in
			 Ripley, Ohio, as a unit of the National Park System. 

	
	
		
			1.
			Short
			 title
			This Act may be cited as
			 the John P. Parker House Study Act.
		
			2.
			Definitions
			In this Act:
			
				(1)
				Secretary
				The
			 term Secretary means the Secretary of the Interior.
			
				(2)
				Study
			 area
				The term study area means the John P. Parker House in Ripley, Ohio, which was recognized as  a National Historic
			 Landmark in 1997.
			
			3.
			Special resource
			 study of John P. Parker House
			
				(a)
				Study
				The
			 Secretary shall conduct a special resource study of the study area to
			 determine the suitability and feasibility of establishing the John P.
			 Parker House in Ripley, Ohio, as a unit of the National Park System.(b)Study requirementsThe Secretary shall conduct the study in accordance with section 8  of the National Park System
			 General Authorities Act (16 U.S.C. 1a–5).(c)ReportNot later than 3 years after the date on which funds are made available to carry out this Act, the
			 Secretary shall submit to the Committee on Natural Resources of the House
			 of Representatives and the Committee on Energy and Natural Resources of
			 the Senate a report that describes—(1)the results of the study; and(2)any recommendations of the Secretary.
				
